Citation Nr: 0112903	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The appellant was on active duty for training (ACDUTRA) from 
September 1991 to January 1992, as well as various other 
periods of ACDUTRA at times between 1992 and the present.  
The appellant continues to serve in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The appellant had verified ACDUTRA from September 1991 to 
January 1992. 

2.  The appellant was not treated or diagnosed during the 
ACDUTRA period from September 1991 to January 1992. 

3.  There is no competent evidence of record which 
establishes the aggravation of diabetes mellitus during a 
period of active duty for training. 


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1112 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§  3.303, 3.304, 3.306, 3.307, 
3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In this case, the duty to assist the appellant in the 
development of this claim has been met under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the November 1996 statement of the 
case and the May 2000 supplemental statement of the case 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Reasonable efforts have been made to obtain 
relevant records adequately identified by the appellant, in 
fact, it appears that all evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  There are no 
indications that Social Security Administration or vocational 
rehabilitation records need to be obtained.  The appellant's 
VA Form 9 reflects his request for a hearing before a 
traveling member of the Board.  As per his request, a hearing 
was scheduled for November 1997, but the appellant failed to 
appear and requests for rescheduling are not of record.  

Although a VA examination has not been conducted, the medical 
evidence of record is sufficient to address the particular 
issues before the Board.  As discussed below, the primary 
issue in this case involves the nature of the appellant's 
military service, not whether he suffers from the condition 
he claims is service-connected.  With respect to this 
particular question, the Board remanded this case in October 
1998 to obtain the essential information.  A review of the 
file shows that the RO complied with the Board's directives 
set forth in the remand.  Furthermore, in the most recent VA 
Form 646 of September 2000, the appellant's representative 
referred to the remand and expressed their intent to stand on 
the evidence of record.  Therefore, overall, it appears that 
all pertinent evidence has been obtained and associated with 
the claims folder.  

In June 1996, the RO denied this claim as not well grounded.  
The statutory requirement that a appellant submit a well-
grounded claim, however, was repealed by the Veterans Claims 
Assistance Act of 2000.  However, a remand for the purpose of 
readjudicating the matter under the Veterans Claims 
Assistance Act of 2000 on the merits is not in order.  A 
review of the evidence and the law in this case on the merits 
reveals that there is no legal or evidentiary basis to grant 
this claim. 


Service Connection

Under the applicable laws and regulations, service connection 
will be granted for a disability resulting from personal 
injury suffered or disease incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. § 1110.  Active 
military, naval, or air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.306(a).  For certain chronic diseases, including diabetes 
mellitus, the law provides a presumption of service 
connection if the disease becomes manifest to a compensable 
degree within one year from the date of separation from 
active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

The appellant's DD Form 214 reflects a period of ACDUTRA from 
September 12, 1991 to January 29, 1992, for a total of 4 
months and 18 days.  It is also noted that the appellant had 
3 months and 24 days of prior inactive service.  He continues 
to serve in the reserves.  Clearly, the appellant served for 
more than 90 days, but the nature of his service was active 
duty for training as verified by the DD Form 214.  Therefore, 
the presumption for diabetes mellitus would not apply in this 
instance because the service performed was not active duty 
service.  On that basis, service connection is not warranted.  
Furthermore, the medical evidence of record does not 
demonstrate that diabetes mellitus was incurred or aggravated 
during the ACDUTRA period.  

Rather the evidence of record includes pre-service records 
dated from 1986 to 1988.  These records are negative with 
regard to the mention of diabetes mellitus.  The appellant's 
May 1991 entrance examination and medical history reports are 
also negative with regard to the diagnosis of diabetes 
mellitus.  Private medical records from S. K. Choi, M.D., 
however, show that diabetes mellitus was initially suspected 
in December 1992.  At that time, the appellant reported that 
for about one month he had been experiencing general 
weakness, thirst, and frequent urination.  An actual 
diagnosis of diabetes mellitus and the use of insulin are 
noted in records dated in January 1993.  Follow-up reports 
for 1993 and 1994 are also of record.  Of record are several 
notes from Dr. Choi indicating that the appellant is insulin 
dependent.  The appellant's 1995 service medical history and 
examination reports reflect the diagnosis of diabetes 
mellitus and the dependence on insulin.  

The evidence does show that the appellant has been diagnosed 
with diabetes mellitus.  The evidence, however, does not 
demonstrate that diabetes mellitus is related to his first 
period of ACDUTRA.  The appellant's physician initially 
addressed the possibility of diabetes mellitus in December 
1992, approximately 11 months after the appellant completed a 
period of active duty for training.  The diagnosis was 
confirmed in January 1993, and subsequently dated private and 
service medical records reflect the ongoing treatment of 
diabetes mellitus, including the use of insulin.  However, 
these records are void of medical opinions which state that 
the condition was incurred or aggravated during the 
appellant's ACDUTRA period.  Furthermore, the records dated 
after the initial diagnosis of diabetes mellitus do not 
reflect the aggravation of the condition during a period of 
ACDUTRA.  For instance, the appellant's insulin dependence 
was note at the time of the initial diagnosis and thereafter, 
and the records reflect regular treatment and follow-up.  

The only evidence in support of the claim which remains 
consists of the appellant's lay assertions.  The Board points 
out that questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
standing alone, the appellant's assertions do not constitute 
competent evidence in support of his claim given the medical 
questions presented by this case. 

Here, the application of the benefit of the doubt doctrine 
contemplated by Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is inappropriate in 
this case as the Board has determined that an approximate 
balance of negative and positive evidence is not presented by 
the evidence.  Therefore, the preponderance of the evidence 
is against the claim, and service connection is not warranted 
for diabetes mellitus. 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 


